       Case 1:17-cv-03392-VEC-SDA Document 187 Filed 10/25/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  DAVID A. JOFFE,

           Plaintiff,
                                                     Case No. 17-cv-3392 (VEC) (SDA)
  v.
                                                     NOTICE OF APPEAL
  KING & SPALDING LLP,

          Defendant.




Notice is hereby given that the undersigned, the plaintiff in the above-captioned case proceeding
pro se, hereby appeals to the United States Court of Appeals for the Second Circuit from the
Court’s Order (Doc. No. 184) (the “Order”), entered in this action on September 25, 2019,
denying the undersigned’s motion to vacate the decision of the Magistrate Judge and holding that
terminated counsel Andrew M. Moskowitz, on behalf of Javerbaum Wurgaft Hicks Kahn
Wilkstrom & Sinins, is entitled to affix a charging lien.

The undersigned appeals the Order as a final decision separate from the merits of the above-
captioned case, pursuant to the collateral-order doctrine, see Sutton v. N.Y. City Transit Auth.,
462 F.3d 157, 160 (2d Cir. 2006) (orders adjudicating charging liens and attorney’s fees
“normally considered sufficiently distinct … to be appealable as collateral orders”); see also
Digital Equip. Corp. v. Desktop Direct, 511 U.S. 863, 867-86 (1994) (collateral orders subject to
“‘final decision’ rule laid down by Congress in [28 U.S.C.] § 1291”); and the undersigned does
not hereby appeal any order or decision entered in this action with respect to Defendant King &
Spalding LLP.




Dated: October 25, 2019                             By:         /s/ David A. Joffe      J
                                                            David A. Joffe, Esq. (pro se)
                                                            155 Christopher Columbus Drive
                                                            Jersey City, NJ 07302
                                                            516-695-7086
                                                            davidajoffe@gmail.com
